
	

113 HR 5642 IH: To amend the Food and Nutrition Act of 2008 to modify the eligibility disqualification for certain convicted felons.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5642
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Reed introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to modify the eligibility disqualification for certain
			 convicted felons.
	
	
		1.AmendmentsSection 6(r)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 201(r)(1)) is amended—
			(1)by striking subparagraph (B),
			(2)in subparagraph (A)—
				(A)in clause (v) by striking clause (i), (ii), or (iii) and inserting subparagraph (A), (B), or (C), and
				(B)by redesignating clauses (i), (ii), (iii), (iv), and (v) as subparagraphs (A), (B), (C), (D), and
			 (E), respectively,
				(3)by striking if_(A) and inserting if, and
			(4)by moving the left margin of subparagraphs (A), (B), (C), (D), and (E), as so redesignated, 2 ems
			 to the left.
			
